Simmons, C. J.
A credit on a promissory note, in order to constitute a new point from which the statute of limitations will commence to run, must be in writing and signed by the maker or by some one by him authorized ; or, if unsigned, such credit must be in the handwriting of the maker himself. An unsigned credit, written by an agent of the maker, will not suffice to renew the promise or to constitute a new point from which the. . statute will run. Watkins v. Harris, 83 Ga. 680.

Judgment affirmed.


All the Justices concurring.